Citation Nr: 0419312	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  94-41 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to increased disability rating for service-
connected residuals of a 
C5 fracture with postoperative status of fusion, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from August 1966 to 
February 1969. 

The veteran was granted service connection for residuals of a 
C5 fracture (hereinafter cervical spine disability) in an 
August 1969 rating decision.  
A 10 percent disability rating was assigned.  

In January 1977 the RO received the veteran's claim for 
increased rating.  In an April 1977 rating decision the RO 
increased the disability rating for the veteran's cervical 
spine disability to 30 percent.

In January 1994, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
for his cervical spine disability.  In an August 1994 rating 
decision, the RO denied an increased rating for the veteran's 
cervical spine disability.  The veteran disagreed with the 
August 1994 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in November 1994.  

The veteran presented sworn testimony to a RO hearing officer 
in January 1995.  The transcript of that hearing has been 
associated with the veteran's VA claims folder.

Issues not on appeal

In November 1994 the RO received the veteran's claims for 
service connection of depression, obesity and headaches, as 
well as a claim for total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  In July 2003 the veteran was notified 
that the RO had denied the his claims for depression, obesity 
and TDIU.  Service connection for headaches was granted and a 
10 percent disability rating was assigned.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
Accordingly, these issues are not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The veteran's service-connected cervical spine disability is 
manifested by pain and limitation of motion without evidence 
of ankylosis, cord involvement or intervertebral disc 
syndrome.


CONCLUSION OF LAW

The criteria for a higher disability rating for the veteran's 
cervical spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002);  38 C.F.R. § 4.71a, Diagnostic Code 5241 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected cervical spine disability, 
which is currently evaluated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the June 
2003 SSOC and by the February 2004 SSOC of the pertinent law 
and regulations and of the need to submit additional evidence 
on his claim as well as the need for additional development 
of the claim on the part of the RO.   

Both documents specifically discussed the pertinent 
provisions of the VCAA.  Crucially, the veteran was informed 
by statutory discussion in these documents of  what evidence 
he was required to provide and what evidence VA would attempt 
to obtain on his behalf.  The statements explained that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The Board notes 
that even though the statement notified the veteran that a 
response should be made within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in February 2004, prior to 
the expiration of the one-year period following the 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the RO provided the veteran two documents that 
expressly him that there was one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  Therefore, the Board finds that the veteran was 
notified properly of his statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records.  Additionally, the RO contacted the private medical 
providers identified by the veteran as having records 
relevant to his claim.  VA treatment records and Social 
Security Administration (SSA) records were also requested and 
have been associated with the veteran's VA claims folder.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) 
[holding that VA's duty to assist includes obtaining records 
from SSA and giving appropriate consideration and weight to 
such evidence in determining whether to award or deny VA 
benefits].  Finally, during the course of the claim, the RO 
provided the veteran with two VA examinations, in December 
1994 and July 2000. 

The Board additionally observes that general due process 
considerations have been satisfied.  During the pendency of 
the appeal, the criteria for rating spine disabilities were 
revised.  The veteran was provided with the revised rating 
schedule in the February 2004 SSOC, and the RO considered the 
veteran's disabilities under both the current and the former 
rating criteria.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  The veteran was informed 
of his right to a hearing and in fact presented testimony to 
a Hearing Officer at the RO.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Laws and Regulations

Increased rating - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003)  [history of injury]; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, where as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of the service-connected disorder 
below.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected cervical spine disability, which is 
currently evaluated as 30 percent disabling.  
He essentially contends that the symptomatology associated 
with his cervical spine disability is more severe than is 
contemplated by the currently assigned rating.

Revised rating criteria

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  The amendment is 
effective September 26, 2003.  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003); VAOGCPREC. 3-2000 
(April 10, 2000); see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  

The Board notes that the veteran was provided with the 
amended regulations in the February 2004 SSOC.  Accordingly, 
there is no prejudice to the veteran in deciding this appeal 
based on those regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].

The Board will address both the former and the revised 
schedular criteria below.

Assignment of diagnostic code

The veteran has a history of a cervical spine vertebral 
fracture, with limitation of range of motion and degenerative 
changes.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).



(i.) Former rating schedule

The veteran's service-connected cervical spine disability was 
rated under the former schedular criteria as 30 percent 
disabling under Diagnostic Code 5290 [limitation of motion, 
cervical spine] as effective prior to September 26, 2003.  
This diagnostic code most appropriately encompasses the 
veteran's service-connected cervical spine disability, which 
includes limitation of motion and reports of pain.  
Diagnostic Code 5290 deals specifically with limited motion 
of the cervical spine, and is therefore most appropriate in 
evaluating the veteran's disability under the former rating 
schedule.  

As stated above, there is evidence of arthritis associated 
with the veteran's service connected condition; however, the 
Board notes that Diagnostic Code 5003 [arthritis, 
degenerative (hypertropic or osteoarthritis)] merely rates as 
limitation of motion of the joint affected, i.e., Diagnostic 
Code 5290, so its application would not change the outcome of 
the case.  Diagnostic Code 5003 also provides a 10 percent 
rating where limitation of motion cannot be objectively 
confirmed; however, in this case, limitation of motion of the 
cervical spine has been acknowledged by the RO and already 
exceeds 10 percent.  Therefore, Diagnostic Code 5003 is not 
more favorable to the veteran than Diagnostic Code 5290, and 
for the reasons stated above, is not as appropriate.

With respect to other diagnostic codes pertaining to the 
cervical spine, there is no medical evidence of fracture 
residuals cord involvement and/or ankylosis, so Diagnostic 
Codes 5285, 5286 and 5287 are generally not for application.  
That specific portion of former Diagnostic Code 5285 which 
allowed for the assignment of an additional 10 percent for 
demonstrable deformity of the vertebral body will be 
addressed below. 

The Board notes that the evidence does not support rating for 
intervertebral disc syndrome under the former Diagnostic Code 
5293.  Intervertebral disc syndrome has not been diagnosed or 
suggested in the medical evidence, and there is no showing of 
neurological deficits, which area significant factor in 
rating intervertebral disc syndrome.  Specifically, the July 
2000 VA examination showed that sensation was intact and 
reflexes were symmetric.  

In short, the Board can identify no more appropriate 
diagnostic code or combination of codes than have been 
identified by the RO.  The veteran has not suggested any 
other Diagnostic Code which may be more appropriately 
applied.  Accordingly, in its consideration of the former 
rating schedule, the Board will apply Diagnostic Code 5290.

(ii.) Current rating schedule

Given the history of two cervical spinal fusion surgeries, 
Diagnostic Code 5241 [spinal fusion] would appear to be the 
most appropriate Diagnostic Code under the current version of 
the rating schedule.  While Diagnostic Code 5242 
[degenerative arthritis of the spine] is also arguably 
appropriate, since the veteran carries a current diagnosis of 
arthritis, the ongoing medical history of the veteran's 
cervical spine disability indicates that the primary 
characteristic of the veteran's disability has related to 
limitation of motion due to and after the spinal fusion 
surgeries.  

Moreover, under the current schedule, all disorders of the 
spine, including arthritis and spinal fusion, are rated under 
the same criteria.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code should 
be used.  Accordingly, in its consideration of the current 
version of the rating schedule, the Board will apply 
Diagnostic Code 5241.

The Board notes that the evidence does not support rating for 
intervertebral disc syndrome under the current Diagnostic 
Code 5243.  As discussed above, intervertebral disc syndrome 
has not been diagnosed or suggested in the medical evidence, 
and there is no clinical evidence showing neurological 
deficits. 
With respect to Note (1) under Diagnostic Code 5241, which 
requires separate evaluation of associated objective 
neurologic abnormalities, the Board again notes that the 
record contains no evidence of neurologic abnormalities and 
the veteran has not described any such impairment, so such 
separate rating is not called for in this case.  

Specific schedular criteria 

(i.) Former rating schedule

As discussed above, the veteran's service-connected cervical 
spine disability was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002) [limitation of motion, cervical 
spine], which was in effect prior to September 26, 2003.  
That diagnostic code provides for the following levels of 
disability:

30%  Severe limitation of motion;

20%  Moderate limitation of motion;

10%  Slight limitation of motion.

See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2002).  

Because the veteran is currently evaluated at the 30 percent 
level, which is the highest rating available for limitation 
of cervical spine motion under Diagnostic Code 5290, the 
Board finds that a higher schedular rating is not warranted 
or available.

Former Diagnostic Code 5285 allows for the assignment of an 
additional 10 percent for residuals of a fracture of the 
vertebra, in addition to that assigned for limitation of 
motion, for demonstrable deformity of the vertebral body.  In 
this case, the Board notes that there have been post-surgical 
changes to the veteran's cervical spine, specifically, post-
operative spinous process absence at C-5 and C-6.  

Former Diagnostic Code 5285 did not define the meaning of the 
term "demonstrable deformity of a vertebral body."  However, 
in both the July 2000 and December 1994 VA examinations the 
examiners directly addressed the question of deformity.  In 
the July 2000 report, the examiner, while noting the post-
operative changes, stated that the "the cervical spine is 
without bony tenderness or deformity".  In the December 1994 
report, the post surgical changes were referenced; however 
the examiner made a specific finding that there was no fixed 
deformity of the cervical spine.

It is well settled that the Board cannot make medical 
determinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions]; see also 
Obert v. Brown, 5 Vet. App. 30 (1993) [the Board may not 
reject medical opinions based on its own medical judgment].  
The existence of a marked deformity of the spine is clearly a 
medical determination.  As the medical evidence of record 
continually asserts that there is no deformity, marked or 
otherwise, the Board therefore must accept the medical 
determination that the post operative changes do not 
constitute a marked deformity for the purposes of rating 
under Diagnostic Code 5285.  The remaining disabilities 
referred to in Diagnostic Code 5285, such as cord 
involvement, use of braces, and the like are not here 
present, and the veteran does not so contend.  Therefore the 
criteria for rating the veteran's cervical spine disability 
under former Diagnostic Code 5285 has not been met.

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2002), which in general provide for the 
assignment of additional disability ratings under certain 
circumstances.  See DeLuca, supra.  However, in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that 
if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
additional disability may be assigned.  In the instant case, 
because the veteran is receiving the maximum 30 percent 
evaluation for limitation of cervical spine motion under the 
former Diagnostic Code 5290, the aforementioned provisions 
are not for consideration.  	

(ii.) Current rating schedule

The current schedule for evaluating disorders of the spine 
provides the following:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100%  Unfavorable ankylosis of the entire spine;

50%  Unfavorable ankylosis of the entire thoracolumbar 
spine;

40%  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30%  Forward flexion of the cervical spine 15 degrees or 
less, or, favorable ankylosis of the entire cervical 
spine;

20%  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

10%  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Code 5235 through 5243 
(2003)

The veteran's cervical spine disability is currently 
evaluated 30 percent disabling, so that will be the Board's 
starting point. 

Under the current version of the rating schedule, a 30 
percent rating is assigned for cervical spine disabilities 
manifested by forward flexion of the entire cervical spine 
limited to 15 degrees or less or favorable ankylosis of the 
veteran's entire cervical spine.  

The veteran was afforded a VA examination to assess his 
cervical spine disorder in July 2000.  The veteran's forward 
flexion was 5 degrees.  The veteran had hyperextension to 5 
degrees, lateral bending to 10 degrees, bilaterally and 
lateral rotation to 30 degrees, bilaterally.  The examiner 
described the veteran's neurological function as intact.  The 
Board finds that the veteran's level of function, as 
demonstrated by these findings, clearly meets the criteria 
for a 30 percent rating.  

The objective evidence of evidence thus demonstrates severe 
limitation of motion of the veteran's cervical spine.  As 
such, he has been assigned a 30 percent disability rating.  
This is the maximum rating available based upon limitation of 
motion of the cervical spine.  

In order to receive an assignment of a 40 percent rating for 
a cervical spine disability under the current criteria, a 
showing of ankylosis of the entire cervical spine would be 
required.  There have been no clinical findings of ankylosis, 
either favorable or unfavorable.  Because ankylosis has not 
been identified there is no basis on which to award a higher 
rating under the current rating criteria.  

The Board has considered the Court's holding in Mauerhan v. 
Principi, 16 Vet. App. 436, which provides that, the use of 
the term "such as" in the rating criteria demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular disability rating.  However, 
Mauerhan dealt with the rating schedule governing mental 
disorders.  In the case of Diagnostic Code 5241, no such 
qualifiers are used.  The criteria enumerated under the 
current schedule for rating disorders of the spine are 
unambiguous.  When terms of regulation are unambiguous, "no 
further inquiry is usually required".  See Mauerhan, 16 Vet. 
App. at 442, citing Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).  See also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
[the Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulations is 
error as a matter of law].

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected cervical 
spine symptomatology.  The veteran's contentions essentially 
present a picture of pain and stiffness which limit his 
normal activities.  The Board has no reason to doubt that the 
service-connected disability causes him discomfort and limits 
him.  Such symptoms are, however, contemplated in the 
currently assigned 30 percent rating.  For reasons discussed 
above, the medical evidence shows that more severe symptoms 
consistent with the assignment of higher ratings are not 
present.  The clinical reports discussed above portray 
symptoms of restriction of motion without ankylosis or nerve 
involvement.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2002), as discussed in greater detail above, if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether additional 
disability may be assigned.  The veteran has been granted the 
maximum disability rating available based on limitation of 
motion of the cervical spine for the current rating criteria.  
Accordingly, the aforementioned provisions are not for 
consideration.  See Johnston supra.	

In sum, the Board has reviewed the evidence and applied it to 
both the current and former versions of the rating schedule.  
For the reasons stated, the Board concludes that the evidence 
simply does not support a rating higher than 30 percent under 
either version of the rating schedule.  

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2003), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

In this case, the RO considered the matter of an 
extraschedular rating in the June 2003 SSOC.  The Board can 
therefore consider the matter.  See VAOPGCPREC 6-96 (August 
16, 1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  

In any event, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  Indeed, it does not 
appear that the veteran is contending that his cervical spine 
disability creates an exceptional or unusual disability 
picture.  The record does not show that the veteran has 
required any hospitalizations related to his cervical spine 
for nearly thirty years.  The veteran was hospitalized for 
two post-service surgeries on his cervical spine in 1974 and 
1976.  However, the medical records supplied for treatment 
after1976 and the veteran's self-reports associated with the 
file are absent any reference to hospitalization related to 
the veteran's cervical spine disability at any point after 
the reported 1976 second surgery.  Therefore, it does not 
appear that the disability has required frequent 
hospitalization.  

In regards to marked interference with employment, the Board 
notes that, in addition to his cervical spine disability, the 
veteran suffers from a variety of physical and psychological 
disorders which have negatively impacted his employment 
status.  These conditions according to the October 1996 SSA 
disability determination include degenerative arthritis of 
the cervical, thoracic and lumbar spine, residuals of a 
lumbar laminectomy, morbid obesity, dysthmic disorder, mixed 
personality disorder and alcohol abuse disorder. 

Although the SSA's determination is not dispositive of the 
veteran's claim, it is evidence which must be considered. VA 
is not bound by the findings of disability and/or 
unemployability made by other agencies, including the Social 
Security Administration.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991). However, while a SSA decision is not 
controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993); see also Murincsak supra.

Significantly, although the veteran has made assertions of 
job loss due to his cervical spine condition, the veteran 
reported to SSA examiners W.S., PhD and M-C. L., M.D. that he 
was continuously employed between 1977 and 1991 despite his 
cervical spine disability.  Further, the October 1996 
decision of the SSA disability determination confirms that 
the veteran left the workforce in 1991 after suffering an on-
the-job injury to the veteran's lower back, and that his 
leaving employment was not based upon the cervical spine 
disability.  

While the veteran has experienced a decrease in his range of 
motion in the cervical spine and has asserted that he also 
experiences ongoing pain, there is no evidence of an 
exceptional or unusual clinical picture, or of any other 
factor which would allow for the assignment of an 
extraschedular rating.  Given that the veteran continued to 
work for nearly 15 years after the April 1977 grant of the 30 
percent disability rating for his cervical spine disorder, it 
does not appear that veteran experienced a marked 
interference in employment due to the service connected 
disability.  

There is no question that the veteran experiences problems 
due to his service-connected cervical spine disability which 
would translate to difficulty in employment.  These symptoms 
have been considered in assigning the maximum schedular 
rating now in effect.   See 38 C.F.R. §§ 3.321(a), 4.1; see 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992)and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, a preponderance of the evidence does not support 
the proposition that the veteran's service-connected cervical 
spine disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2003).  Accordingly, extraschedular evaluation 
is not warranted.

In summary, for the reasons and bases expressed above, the 30 
percent disability rating is continued and the benefit sought 
on appeal is denied.  


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's service-connected cervical spine disability is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



